      Case 2:20-cr-00626-DWL Document 40 Filed 04/13/21 Page 1 of 3



 1 PAUL ANTHONY MARTIN
   Acting United States Attorney
 2 District of Arizona
   GARY M. RESTAINO
 3 Arizona State Bar No. 017450
   CAITLIN NOEL
 4 Arizona State Bar No. 033812
   Two Renaissance Square
 5 40 N. Central Ave., Suite 1800
   Phoenix, Arizona 85004
 6 Telephone: 602-514-7500
   Email:         Gary.Restaino@usdoj.gov
 7                Caitlin.Noel@usdoj.gov
   Attorneys for Plaintiff
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                              FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                            No. CR-20-00626-PHX-DWL
12                        Plaintiff,
13          vs.                                             JOINT STATUS REPORT
14   Brannen S. Mehaffey,
15                        Defendant.
16
17         Pursuant to the Court’s April 9, 2021 order (Doc. 39), the parties jointly provide the
18 following status update:
19         On October 13, 2020, Defendant was indicted on seven counts of money laundering
20 and one count of structuring financial transactions. (Doc. 3.) Defendant was arrested in
21 Texas, where his initial appearance was held on October 23, 2020. (Doc. 8 at 8.) Defendant
22 was released from custody on October 28, 2020. (Doc. 8 at 4.) He remains out of custody.
23 Trial was originally set for February 2, 2021. (Doc. 19.) The Court has granted one motion
24 to continue, resulting in a current trial date of May 4, 2021. (Doc. 29.)
25         The parties do not anticipate proceeding to trial on May 4, 2021. Defense counsel,
26 Arnold Spencer, will be filing a motion to continue the trial for 90 days based on the need
27 for additional time to review the discovery and prepare for trial. The government does not
28 object to the anticipated motion. The parties had hoped to have the motion filed before the
       Case 2:20-cr-00626-DWL Document 40 Filed 04/13/21 Page 2 of 3




 1   status report deadline, but Mr. Spencer is currently traveling and has been unable to file
 2   the motion due to technical issues. He anticipates filing the motion to continue on
 3   Thursday, April 15, 2020, when he returns to his office.
 4          Undersigned counsel conferred with Mr. Spencer and confirmed that he joins in this
 5   status report.
 6          Respectfully submitted this 13th day of April, 2021.
 7
                                              PAUL ANTHONY MARTIN
 8                                            Acting United States Attorney
                                              District of Arizona
 9
                                              s/Caitlin Noel
10                                            CAITLIN NOEL
                                              GARY M. RESTAINO
11                                            Assistant United States Attorneys
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
       Case 2:20-cr-00626-DWL Document 40 Filed 04/13/21 Page 3 of 3




 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on the above filing date, I electronically transmitted the attached
 3   document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrant: Arnold Spencer, Attorney
 5   for Defendant.
 6
 7   s/Caitlin Noel
     U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -3-
